Citation Nr: 1456733	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from May 2005 to October 2005 and from October 2007 to November 2008.  The latter period of active service is inclusive of a South Dakota National Guard deployment for one tour in the Republic of Iraq between 2007 and 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

In December 2012 and January 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran has de Quervain's tenosynovitis of the right wrist that manifested during, and is attributable to, his military service.

2.  The evidence is at least in equipoise as to whether the Veteran has de Quervain's tenosynovitis of the left wrist that manifested during, and is attributable to, his military service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for de Quervain's tenosynovitis of the right wrist have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for de Quervain's tenosynovitis of the left wrist have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The Veteran asserts that he suffers from a disability of the wrists that began during his military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection for right and left wrist disabilities.

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for right or left wrist problems.  In a February 2005 National Guard enlistment medical history report, the Veteran identified his usual occupation as construction steel worker.  He denied currently or ever having painful wrists; arthritis, rheumatism, or bursitis; impaired use of his hands; or swollen or painful joints.  On enlistment examination in February 2005, examination of the bilateral upper extremities was reported as normal.  

Upon being ordered to active duty in October 2007 in support of Operation Iraqi Freedom, the Veteran completed active duty health readiness and pre-deployment health assessment surveys or questionnaires in October and December 2007.  He consistently denied having any current health problems or issues or any increased medical problems.  In a September 2008 post-deployment health assessment, the Veteran denied any injuries during his nine-month deployment to Iraq and rated his health in general as somewhat better than before he deployed.  He denied any muscle aches; swollen, stiff or painful joints; or numbness or tingling in his hands.  He reported the same health status in an October 2008 post-deployment health status.  However, the examiner indicated that after interview/examination of the Veteran, there was a need for further evaluation.  Specifically, the form indicated that there was a "minor concern" regarding unspecified physical symptom(s) for which the Veteran was not already under care.  A referral to orthopedics was to be made within 30 days.

His present claim of service connection was received in December 2008.  He asserted that he had a bilateral wrist disorder manifested by pain that began in October 2008.

During an initial VA primary care visit to establish care in December 2008, he expressed concern about intermittent bilateral wrist discomfort since October 2008 after serving in Iraq.  He indicated that he was currently working as a welder and that he ran his father's farm.  The bilateral wrists were "without significant findings on exam" and there was minimal pain with hyperextension.  The assessment was bilateral wrist discomfort since October 2008; no significant findings on examination.  

During another VA primary care visit in February 2009, the Veteran again reported having intermittent bilateral wrist pain since serving in Iraq that had been worsening for the past six to seven months.  He described the pain as worse on the right than on the left, achy, occasionally sharp, constant and non-radiating.  He indicating that pushing up with his hands worsened his symptoms.  On examination of the wrists, there was tenderness to palpation bilaterally over the radial styloid process and the base of the thumbs and tenderness with resisting each thumb in extension.  Finkelstein testing for de Quervain's tenosynovitis was positive bilaterally.  Imaging of the wrists was reported as normal bilaterally per radiology.  The assessment was bilateral wrist pain; most likely bilateral de Quervain's tenosynovitis.  A Medrol dose pack was prescribed and an occupational therapy consultation request was placed for bilateral thumb spica/immobilizer splints to be worn as much as possible.

(The Board notes that de Quervain's tenosynovitis "refers to entrapment tendonitis/tenosynovitis of the abductor pollicis longus and extensor pollicis brevis tendons at the styloid process of the radius.  It is most often a cumulative movement disorder due to chronic overuse of the wrist and hand."  See Bruce C. Anderson, MD & Rohit Aggarwal, MD, MSc, deQuervain's Tenosynovitis, UPTODATE (Nov. 25, 2013)).

During a February 2009 follow-up visit approximately one week later, the Veteran reported significant improvement with the use of the steroids and wrist braces.  He stated that on average there was no pain in his wrists, but when he continued to push and pull, especially at work in his occupation as a welder, he notices some discomfort in his wrists.  He denied any injury to his wrists.  The assessment was bilateral wrist pain, ongoing but improved with treatment steroids and braces.  

During a March 2009 VA general medical examination, the Veteran reported bilateral wrist pain beginning around June 2008 without trauma or injury that is aggravated by pushing or lifting more than 30 pounds.  He indicated that he had worked construction all his life since graduating from high school and was currently working as a welder.  X-ray examination of the wrists was reports as unremarkable.  Following a review of the claims file and physical examination, the impression was de Quervain's syndrome bilateral wrists.

In May 2010, a VA physician reviewed the Veteran's claims file and concluded that the Veteran did not have an undiagnosed illness or medically unexplained chronic multisystem illness.  Rather, he had de Quervain's tenosynovitis.  The reviewing physician explained that tendonitis in the Veteran's case resulted from overuse and having to use his hand gripping, grasping, and holding for long periods of time, which can inflame the extensor tendon and result in de Quervain's tenosynovitis.  In August 2010, the May 2010 reviewing physician opined that the Veteran's right and left wrist disabilities were less likely than not related to any incident or event that occurred in service.  The examiner acknowledged that the Veteran's military duties as a wheeled mechanic could result in some problems with the symptomatology the Veteran had reported, but "this was not documented in the service" or in post-deployment examinations.

In a February 2011 letter, the Veteran's treating VA physician assistant reported that following a complete work-up, including evaluation by rheumatology, orthopedics, and occupational and physical therapy, the Veteran was diagnosed with bilateral de Quervain's syndrome.  The physician assistant opined that the Veteran's bilateral wrist disability was more likely than not due to his active duty service.  In support of her conclusion, she noted that the Veteran's military duties as an all-wheel mechanic involved repetitive use of his wrists, which "would explain his current and ongoing problems."

The Veteran was afforded another VA examination to evaluate his claimed bilateral wrist disability in December 2012.  He again described the onset of right wrist pain beginning between June and August 2008 and denied any trauma.  He believed the pain may have started when he was working with tools.  The diagnosis was right wrist de Quervain's tenosynovitis, which the examiner believed was a chronic syndrome.  The examiner explained that in unusual cases an individual can have a chronic recurring tendonitis that may be this Veteran's case and reason for his right wrist pain.  He added that the location of the pain and the positive Finkelstein's test were consistent with that diagnosis.  The examiner opined that it was less likely the de Quervain's tendonitis was caused by, secondary to, or incurred in active service.  The examiner elaborated that he did not find a "cause and effect" with his tendonitis and military service.  The examiner believed that the Veteran may have developed the right wrist tendonitis in his private job as a welder and mechanic because the onset of his pain was vague and he could not place a definitive time of onset in service.  The examination report did not address the left wrist.

The Veteran was afforded a final VA examination in March 2014.  He described the onset and nature of his wrist symptoms with the right wrist worse than the left.  Following a review of the electronic VBMS (Veterans Benefits Management System) claims file and physical examination, which revealed "negative Finkelstein's [testing] today," the examiner concluded that the Veteran "does have complaints of pain bilaterally, right greater than left, but not clinically consistent today with de Quervain's tenosynovitis given the negative Finkelstein's and other clinical information evaluated."  The examiner noted that there was no treatment during military service for wrist pain and post-service ongoing evaluation, including by rheumatology and orthopedics, did not result in a clear diagnosis given.  The examiner added that she was not able to opine on the previous opinions as currently an exact diagnosis was not present.  She concluded that the current etiology of the ongoing wrist pain since at least December 2008 was merely speculative.

Having considered the medical and lay evidence of record, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for de Quervain's tenosynovitis of the right and left wrist is warranted. 

Here, the Board finds credible the Veteran's statements made to VA treatment providers one month after separation from service regarding the onset of bilateral wrist pain around October 2008.  The Board recognizes that his post-service statements regarding in-service onset of wrist pain appear to be inconsistent with service treatment records in which he denied having medical problems, including painful joints.  However, his service treatment records do reflect that he was advised to seek orthopedic follow-up in October 2008 within 30 days for a minor concern.  Considering this evidence, the nature of de Quervain's tenosynovitis being a "cumulative movement disorder due to chronic overuse of the wrist and hand" (see UPTODATE, supra), the Veteran's military occupation as a mechanic, and his relatively contemporaneous report of in-service onset of bilateral wrist pain, the Board finds that service connected is warranted for de Quervain's tenosynovitis.  

The Board recognizes that the reviewing VA examiner provided a negative nexus opinion in May 2010.  However, the Board finds that the examiner did not adequately consider the Veteran's statements made shortly after separation from service to VA treatment providers regarding the onset of his wrist symptoms.  Similarly, the Board recognizes that the March 2014 VA examiner concluded that the Veteran did not have a clear diagnosis.  However, the Board observes that other VA examiners and treatment providers have diagnosed de Quervain's tenosynovitis bilaterally and characterized his disability as "recurrent" and chronic.

Furthermore, the Board notes that there is competent medical evidence that tends to establish a relationship between the Veteran's repetitive-use wrist injuries, including during service in his role as a wheeled vehicle mechanic, and the current post-service diagnosis of right and left wrist de Quervain's tenosynovitis.  In this regard, the February 2011 medical opinion from the Veteran's VA physician assistant relates the Veteran's current disability to his military service, and the December 2012 VA examiner appeared to relate the right wrist disability to military service.  The Board finds these opinions to be probative and persuasive evidence in support of the Veteran's claim.

Additionally, the Veteran is competent to testify as to the onset and continuity of bilateral wrist pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds the statements of the Veteran to be competent and credible evidence documenting the  onset of bilateral wrist pain, even if vague, during military service around October 2008 and continued wrist symptomatology, right worse than left, since separation from military service.

Accordingly, the Board has weighed the evidence of record and finds that the evidence of record is at least in equipoise as to whether the currently diagnosed de Quervain's tenosynovitis of the right and left wrist is a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for right and left wrist de Quervain's tenosynovitis.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for de Quervain's tenosynovitis of the right wrist is granted.

Entitlement to service connection for de Quervain's tenosynovitis of the left wrist is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


